Citation Nr: 1313933	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-08 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active military service from August 1981 to June 1987 and from September 1990 to March 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Because there is an outstanding hearing request, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2012), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  

On his February 2010 VA Form 9 (Substantive Appeal to the Board), the Veteran checked the box indicating he wanted a hearing at his local RO before a Veterans Law Judge of the Board.

The RO subsequently developed his claim in terms of providing him a VA compensation examination and attempting to corroborate his alleged stressors that he believes caused PTSD.  But there is no indication or even suggestion the RO ever scheduled the hearing he requested before the Board.  There also is no indication he withdrew his hearing request.

In March 2013 written argument, his representative pointed out that the request for a videoconference hearing before the Board had not yet been honored.  This contention was reiterated in April 2013 written argument to the Board.


Accordingly, the claim is REMANDED for the following action:

At the earliest available opportunity, schedule the Veteran for a videoconference hearing before the Board.  Notify him and his representative of the date, time, and location of this hearing, and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear for the proceeding, the file should be returned to the Board.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


